DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered. 
This communication is responsive to Amendment filed on 02/05/2021. 
Claims 1-20 are pending in this application. In the Amendment, claims 1, 8 and 15 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (“Jay”, Pub. No. US 2005/0109828), Koenig et al (“Koenig” Pub. No. US 2011/0246922), and Cisler et al. (“Cisler”, Pub. No. US 2008/0034307).
Per claim 1, Jay teaches a method for preserving desktop state, the method comprising:
in response to detecting that a desktop login session is being terminated, capturing a state  of a window that is open on a desktop at the time of detecting the desktop login session being terminated (fig. 2E; [0009]; [0028] [0029]; [0036]; [0043]);
determining a location of the window on the desktop and storing location of window (fig. 2E; [0009]; [0028] [0029]; [0036]; [0043]); and

Jay does not specifically teach capturing a screenshot of a window that is open on a desktop at the time of detecting the desktop login session being terminated, storing the screenshot and the location of the window, and in response to detecting that a new desktop login session is being started, restoring a state of the desktop login session by displaying the stored screenshot in the location of the window. 
However, Koenig teaches capturing a screenshot of a window that is open on a desktop at the time of detecting the desktop login session being terminated, storing the screenshot and the location of the window, and in response to detecting that a new desktop login session is being started, restoring a state of the desktop login session by displaying the stored screenshot in the location of the window (fig. 3; [0024]; [0026]; [0030]; [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Koenig in the invention of Jay because it provides the user with a continuity by capturing and restoring application state for saving the user time having to get back to the same state as before.
The modified Jay does not specifically teach applying a visual effect to the window to indicate that the window is the screenshot and not a live running application. However, Cisler teaches applying a visual effect to the window to indicate that the window is the screenshot and not a live running application (fig. 3; [0054]; [0058]; [0064]; [0067]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Cisler in the invention of the modified Jay because it 
Per claim 2, the modified Jay teaches the method of claim 1, further comprising: intercepting a request to open a file during the desktop login session prior to detecting that the desktop login session is being terminated; and in response to detecting that the desktop login session is being terminated, recording a path of the file that was opened in response to the request (Jay, (fig. 2E; [0009]; [0028] [0029]; [0036]; [0041; Koenig, (fig. 3; [0024]; [0026]; [0032]; [0040]; which show the state file provides a path to a file that was opened).
Per claim 3, the modified Jay teaches the method of claim 2, further comprising: in response to detecting that the new desktop login session is being started, restoring the state of the desktop login session based on the recorded path of the file (Jay, (fig. 2E; [0009]; [0028] [0029]; [0036]; [0041; Koenig, (fig. 3; [0024]; [0026]; [0032]; [0040]; which show the state file provides a path to a file that was opened).
Per claim 4, the modified Jay teaches the method of claim 1, further comprising in response to detecting that the new desktop login session is being started, re-opening the window that was open on the desktop at the time of detecting the desktop login session being terminated and setting a location of the re-opened window to the stored location (Jay, ([0009]; [0028] [0033]; [0043]; [0045]). 
Claims 8-11 are rejected under the same rationale as claims 1-4 respectively.
Claims 15-18 are rejected under the same rationale as claims 1-4 respectively.

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (“Jay”, Pub. No. US 2005/0109828) Koenig et al (“Koenig” Pub. No. US 2011/0246922), Cisler et al. (“Cisler”, Pub. No. US 2008/0034307), and Downer et al. (“Downer”, Pub. No. US 2007/0162779).
Per claim 5, the modified Jay teaches the method of claim 1, but does not teach recording a position of the scroll bar in an open document in response to detecting that the desktop login session is being terminated and wherein restoring the state of the desktop login session further includes re-opening the document and scrolling to the recorded position of a scroll bar within the document. However, Downer teaches recording a position of the scroll bar in an open document in response to detecting that the desktop login session is being terminated and wherein restoring the state of the desktop login session further includes re-opening the document and scrolling to the recorded position of a scroll bar within the document ([0007]; [0025]; [0039]; [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Downer in the invention of the modified Jay because it provides the user with continuity by capturing and restoring application state for saving the user time having to get back to the same state as before.
Claims 12 is rejected under the same rationale as claim 5.
Claims 19 is rejected under the same rationale as claim 5.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (“Jay”, Pub. No. US 2005/0109828) Koenig et al (“Koenig” Pub. No. US 2011/0246922), Cisler et al. (“Cisler”, Pub. No. US 2008/0034307), and Amato et al. (“Amato”, Pub. No. US 2006/0265417).
Per claim 6, the modified Jay teaches the method of claim 1, a window corresponds to an application and restoring the state of the desktop login session based on the stored screenshot as 
Claims 13 is rejected under the same rationale as claim 6.

Claim 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (“Jay”, Pub. No. US 2005/0109828), Koenig et al (“Koenig” Pub. No. US 2011/0246922), Cisler et al. (“Cisler”, Pub. No. US 2008/0034307), and Wei et al. (“Wei”, Pub. No. US 2017/0017381).
Per claim 7, the modified Jay teaches the method of claim 1, including detecting that the new desktop login session is being started as cited above, but does not teach determining that a screen resolution of the new desktop login session is different from the screen resolution prior to terminating the desktop login session,  modifying a size of the window based on a difference between the screen resolution of the new desktop login session and the screen resolution prior to terminating the desktop login session and shifting a position of the window during restoring the state of the desktop login session to account for the difference between the screen resolution of the new desktop login session and the screen resolution prior to terminating the desktop login session. However, Wei teaches determining that a screen resolution of the new desktop login 
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to include the teaching of Wei in the invention of the modified Jay because it provides the user with restoring a state of an application by accommodating nature of a display device. 
Claims 14 is rejected under the same rationale as claim 7.
Claims 20 is rejected under the same rationale as claim 7.
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175